DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cooling system”, “a control system”, “a first plate member”, “a second plate member” in claim 1; “a magnetic field generating means” in claim 14; and “a pulsing electric field generating means” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a cooling system” is described as a freezer, a vapor-compression freezer (par 0093), “a control system” is not described in the specification other than as a box 23 in FIG. 16B, “a first plate member” is described as being made entirely or in part out of conductive material (par 0101) and also of a non-magnetic material (par 0150), “a second plate member” is described as being made entirely or in part out of conductive material (par 0110) and also of a non-magnetic material (par 0150); “a magnetic field generating means” is described as permanent magnets (par 0139) and an electromagnet (par 0140); and “a pulse electric field generating means” is not described in the specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "a cooling system" in line 3.  It is unclear if this cooling system differs from the cooling system claimed in claim 11 and the limitation should read - - the cooling system - -.
Claim 12 recites the limitation "a first plate member" in line 5.  It is unclear if this first plate member differs from the first plate member claimed in claim 11 and the limitation should read - - the first plate member - -.
Claim 12 recites the limitation "a second plate member" in line 7.  It is unclear if this second plate member differs from the second plate member claimed in claim 11 and the limitation should read - - the second plate member - -.
Claim 12 recites the limitation "a control system" in line 9.  It is unclear if this control system differs from the control system claimed in claim 11 and the limitation should read - - the control system - -.
Claim 15 recites the limitation "the magnetic field generating means" in line 1.  There is insufficient antecedent basis for this limitation in the claim and the claim should depend on claim 14 in order to fix this issue.
Claim 17 recites the limitation "the pulsed electric field" in line 1.  There is insufficient antecedent basis for this limitation in the claim and the claim should depend on claim 16 and read - - the pulsing electric field - - in order to fix this issue.
Claim 21 recites the limitation "the sample rack" in line 1.  There is insufficient antecedent basis for this limitation in the claim and the claim should depend on claim 20 in order to fix this issue.
Claim 21 recites the limitation "the middle compartment" in line 2.  There is insufficient antecedent basis for this limitation in the claim and the claim should read - - a middle compartment - - .
Claim limitations “a control system” and “a pulse electric field generating means” claimed in claims 11 and 16, respectively, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see explanation in the section above).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 13, 14, 18-20 and 22-24 depend on claim 11 and are thus also deemed indefinite by definition.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Post-thaw functional status of boar spermatozoa cryopreserved using three controlled rate freezers: a comparison” by Thurston et al. (Thurston).
In reference to claim 11, Thurston teaches an apparatus for freezing samples of human and/or animal cells in suspension (abstract; boar semen in glycerol), wherein the apparatus comprises a cooling system (abstract; Watson freezer), a control system (programming of Watson freezers; page 103; section 2.1 and 104, section 2.2) to control the cooling power of said cooling system such that a time is set (intervals of 30s; page 104, section 2.2), wherein the time set is the duration of latent heat removal from a calibration sample (straws containing the sample; page 104, section 2.2), a first plate member (mobile platform; page 103, section 2.1), which can hold a sample of biological material (straws containing boar sperm), said first plate member being in thermal contact with said cooling system (page 104, 2.2), a second plate member (metal bar; page 104, section 2.2), wherein said first plate member and said second plate member can move in relation to each other (movable; page 103, section 2.1).
In reference to claim 12, said claim claims the same limitation as claimed in claim 11; thus said claim 12 is rejected in the same manner, as described in detail above.  Additionally, Thurston teaches that the control system is being able to determine the cooling needed such that the finite phase transition time of a calibration sample is less than 6 minutes; and being configured for controlling the cooling system such that said samples are cooled in the same manner as the calibration sample (pages 103-104).
	In reference to claim 13, Thurston teaches the apparatus as explained in the rejection of claim 11, and Thurston additionally teaches wherein the control system comprise temperature sensors (thermocouples; pages 103-104) immersed in the calibration sample and wherein the control system determines the cooling needed based on input data from the temperature sensors (pages 103-104).
In reference to claim 23, Thurston teaches the apparatus as explained in the rejection of claim 11, and Thurston additionally teaches wherein the cooling system comprises a cooling bath (liquid nitrogen plunge; page 104, last sentence in the first paragraph).
In reference to claim 24, Thurston teaches the apparatus as explained in the rejection of claim 11, and Thurston additionally teaches wherein the samples of human and/or animal cells in suspension to be frozen is sperm (boar sperm; abstract).
In reference to claims 1 and 5-10, they claim the method of providing and configuring the apparatus of claims 11-13 and 23-24, thus, they are rejected based on the rejection of apparatus as explained in the rejection of claims 11-13 and 23-24 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thurston in view of WO 2015/089112 to Park et al. (Park).
In reference to claim 14, Thurston teaches the apparatus as explained in the rejection of claim 11, but does not teach wherein the apparatus further comprise a magnetic field generating means, configured to expose the one or more samples to a magnetic field strength between 0.0001T and 1.0 T.  Park teaches a method for supercooling perishable materials (FIG. 2-11) wherein the apparatus further comprise a magnetic field generating means (solenoid coils 6 and 7, FIG. 2A), configured to expose the one or more samples to a magnetic field strength between 0.0001T and 1.0 T (par 0070; last sentence) in order to influence the mobility of water molecules, thus suppressing the formation of ice and obtaining stable supercooled materials (par 0032).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thurston, to include a magnetic field generating means, configured to expose the one or more samples to a magnetic field strength between 0.0001T and 1.0 T, as taught by Park, in order to influence the mobility of water molecules, thus suppressing the formation of ice and obtaining stable supercooled materials.
In reference to claim 15, Thurston and Park teach the apparatus as explained in the rejection of claim 14, but does not teach wherein the magnetic field generating means comprise a plurality of magnets, such as permanent block magnets, arranged in an array.  Park teaches a method for supercooling perishable materials (FIG. 2-11) wherein the magnetic field generating means (6 and 7, FIG. 2A) comprise a plurality of magnets, such as permanent block magnets (solenoid coils 6 and 7, FIG. 2A), arranged in an array (FIG. 2A) in order to influence the mobility of water molecules, thus suppressing the formation of ice and obtaining stable supercooled materials (par 0032).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thurston and Park, to include a plurality of magnets, such as permanent block magnets, arranged in an array, as taught by Park, in order to influence the mobility of water molecules, thus suppressing the formation of ice and obtaining stable supercooled materials.
In reference to claim 16, Thurston teaches the apparatus as explained in the rejection of claim 11, but does not teach wherein the apparatus comprise a pulsing electric field generating means, configured to expose the one or more samples to a pulsing electric field with a strength in the range of 0.1-100V/cm, and a pulsing frequency in the range of 1-1000 kHz.  Park teaches a method for supercooling perishable materials (FIG. 2-11) wherein the apparatus comprise a pulsing electric field generating means (par 0071), configured to expose the one or more samples to a pulsing electric field with a strength in the range of 0.1-100V/cm (par 0043), and a pulsing frequency in the range of 1-1000 kHz (par 0037) in order to influence the mobility of water molecules, thus suppressing the formation of ice and obtaining stable supercooled materials (par 0032).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thurston, to include a pulsing electric field generating means, configured to expose the one or more samples to a pulsing electric field with a strength in the range of 0.1-100V/cm, and a pulsing frequency in the range of 1-1000 kHz, as taught by Park, in order to influence the mobility of water molecules, thus suppressing the formation of ice and obtaining stable supercooled materials.
In reference to claim 17, Thurston and Park teach the apparatus as explained in the rejection of claim 16, but does not teach wherein the pulsed electric field are made from a pulsed power supply, an electrode pair and a plate capacitor arrangement comprising two parallel spaced aluminum plates.  Park teaches a method for supercooling perishable materials (FIG. 2-11) wherein the pulsed electric field are made from a pulsed power supply, an electrode pair and a plate capacitor arrangement comprising two parallel spaced aluminum plates (par 0064 and 0071) in order to influence the mobility of water molecules, thus suppressing the formation of ice and obtaining stable supercooled materials (par 0032).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thurston and Park, to include a pulsed power supply, an electrode pair and a plate capacitor arrangement comprising two parallel spaced aluminum plates, as taught by Park, in order to influence the mobility of water molecules, thus suppressing the formation of ice and obtaining stable supercooled materials.
In reference to claim 18, Thurston teaches the apparatus as explained in the rejection of claim 11, but does not teach wherein the apparatus comprise a box made from materials with low or no magnetic permeability in nature, such as aluminum, plastic or mica, the box comprising three different compartments, such as drawers, wherein a top compartment and a bottom compartment are configured to hold a magnetic field generating means and a middle compartment is configured for holding said samples, as well as the calibration sample.  Park teaches a method for supercooling perishable materials (FIG. 2-11) wherein the apparatus comprise a box made from materials with low or no magnetic permeability in nature, such as aluminum, plastic or mica, the box comprising three different compartments, such as drawers, wherein a top compartment and a bottom compartment are configured to hold a magnetic field generating means and a middle compartment is configured for holding said samples, as well as the calibration sample (FIG. 2, 3, 5 and 6) in order to influence the mobility of water molecules, thus suppressing the formation of ice and obtaining stable supercooled materials (par 0032).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thurston, to include a box made from materials with low or no magnetic permeability in nature, such as aluminum, plastic or mica, the box comprising three different compartments, such as drawers, wherein a top compartment and a bottom compartment are configured to hold the magnetic field generating means and a middle compartment is configured for holding said samples, as well as the calibration sample, as taught by Park, in order to influence the mobility of water molecules, thus suppressing the formation of ice and obtaining stable supercooled materials.
In reference to claim 19, Thurston and Park teach the apparatus as explained in the rejection of claim 18, but does not teach wherein the magnetic field generating means are arranged on a magnet holder which can be fitted into the top compartment or bottom compartment comprising a plate with indentations for the magnets.  Park teaches a method for supercooling perishable materials (FIG. 2-11) wherein the magnetic field generating means are arranged on a magnet holder which can be fitted into the top compartment or bottom compartment comprising a plate with indentations for the magnets (FIG. 2, 3, 5 and 6) in order to influence the mobility of water molecules, thus suppressing the formation of ice and obtaining stable supercooled materials (par 0032).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thurston and Park, to have the magnetic field generating means arranged on a magnet holder which can be fitted into the top compartment or bottom compartment comprising a plate with indentations for the magnets, as taught by Park, in order to influence the mobility of water molecules, thus suppressing the formation of ice and obtaining stable supercooled materials.
In reference to claims 2-4, they claim the method of providing and configuring the apparatus of claims 14-19, thus, they are rejected based on the rejection of apparatus as explained in the rejection of claims 14-19 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
Claim(s) 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thurston.
In reference to claims 20-22, Thurston teaches the apparatus as explained in the rejection of claim 11, but does not teach wherein the apparatus further comprise a sample rack comprising holes adapted to hold containers comprising said samples and the calibration sample, such as holes having standard cryo-tube type diameter (claim 20), wherein the sample rack is adapted to fit into the middle compartment (claim 21) and wherein the first plate member and/or the second plate member has one or more indentations, where said indentations can hold samples of human and/or animal cells in suspension or a calibration sample (claim 22).  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various cryopreservation chambers having samples in racks to be obvious in order to provide a rugged, stable and safe environment for the samples within the cooling chamber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See attached PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
9/28/2022